DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 13, 15, 19-20, 24-27, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 was amended to require conducting elements deposited on a first surface of a first paper layer, wherein the first surface of the first paper layer is arranged to face away from a top surface of the multilayer product, and wherein the first paper 
	Claims 5-8, 15, 19-20 and 31, depend from claim 1 and incorporate the new matter though dependency. 
	Claim 24 was amended to require similar requiments as claim 1, including, depositing conducting elements on a first surface of a first paper layer, wherein the first surface of the first paper layer is arranged to face away from a top surface of the multilayer product. Claim 24 includes new matter for the same reasons as claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 19-20, 24-27, 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs [US2004/0224135, of record previously cited] in view of Depres et al. {US2014/0322500, of record, previously cited, “Depres”]. 
Krebs discloses a wood-derived multilayer glued or laminated product (laminate 40) having an integrated electric circuit (paragraph 0022), comprising a first paper layer (first core layer 42) incorporating a plurality of conducting elements (antenna 18) of conductive ink deposited on a first surface of said first paper layer (42), said conducting elements forming an electric circuit (paragraph 0022, 0027, 0028); a second paper layer (second core layer 46) adhered to the first surface of the first paper layer (paragraph 0029); wherein the first surface of the first paper is arranged to face away from a top surface of the multilayer product (it is not the “top surface” is a matter of prospective, for example if the laminate product as shown in Figures 2 or 3 where flipped upside down, then the first surface would clearly be arranged to face away from a top surface; additionally Krebs discloses embodiments in Figures 9 and 10 where the printed elements 18 in laminate 40 are arranged on either a top or bottom surface of shelf 120 
Krebs discloses a paper but does not disclose the surface roughness of the paper. 
Depres discloses a method of producing a paper sheet used in a laminate with an electric circuit (paragraphs 0001, 0013).  Depres discloses the paper having a roughness of approximately 20 µm (paragraph 0059-60; 0068).  Depres discloses the substrate made of paper gives the product substantial bulk and a high surface quality (paragraphs 0059-60). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the article of Krebs by using a paper having a surface roughness of approximately 20 µm as taught by Depres in order to give the laminate substantial bulk, high surface quality and that is inexpensive. 
 With respect to claim 3, Krebs discloses the thickness of the conductive ink is less than 20 µm (paragraph 0043). 
With respect to claim 5, Krebs discloses a plurality of additional kraft paper layers glued or laminated product (core layers are kraft paper, paragraph 0027; any number of core layers can be added, paragraph 0029). 
With respect to claim 6, Krebs discloses one or more layers of the plurality of additional kraft paper layers has a hole (44) for receiving one or more electric 
With respect to claim 7, Krebs discloses a top decorative paper layer (50) (paragraph 0029)
With respect to claim 8, Krebs discloses a fibreboard substrate, wherein said fibreboard is a MDF board, or a particle board (paragraph 0029). 
With respect to claim 19, Krebs discloses the kraft paper is selected from the group of: plain kraft paper, impregnated kraft paper, and kraft paper impregnated with phenolic resin (paragraph 0027). 
With respect to claim 20, Krebs discloses the conductive ink is solvent based (paragraph 0077). 
With respect to claim 24, Krebs discloses a process for the manufacture of a wood derived multilayer glued or laminated product having an integrated electric circuit, comprising the steps of: depositing conducting elements of conductive ink on a first surface of said first paper layer, sheet by sheet, for forming an electric circuit (paragraph 0028, 0031); arranging at least one second paper layer to be adhered to the first surface (paragraphs 0029, 0031); and incorporating, by gluing or laminating, said first paper layer into the multilayer product by pressing the first paper layer and the second paper layer together to define a final multilayer product (paragraph 0032); wherein the first paper layer and the further paper layer are kraft paper (paragraph 0027); wherein the first surface of the first paper is arranged to face away from a top surface of the multilayer product (it is not the “top surface” is a matter of prospective, for example if the laminate product as shown in Figures 2 or 3 where flipped upside down, then the first 
Krebs discloses a paper but does not disclose the surface roughness of the paper. 
Depres discloses a method of producing a paper sheet used in a laminate with an electric circuit (paragraphs 0001, 0013).  Depres discloses the paper having a roughness of approximately 20 µm (paragraph 0059-60; 0068).  Depres discloses the substrate made of paper gives the product substantial bulk and a high surface quality (paragraphs 0059-60). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Krebs by using a paper having a surface roughness of approximately 20 µm as taught by Depres in order to give the laminate substantial bulk, high surface quality and that is inexpensive. 
With respect to claim 25, Krebs discloses arranging the first paper layer with deposited conducting elements forming the electric circuit and the further paper layer onto a wood derived substrate; and pressure gluing the substrate onto  a face of the second paper layer towards said substrate (paragraph 0032). 
With respect to claim 26, Krebs discloses arranging the first paper layer with deposited conducting elements forming the electric circuit and the second paper layer 
With respect to claim 27, Krebs discloses drilling or cutting one or more holes in the additional paper layers in order to compensate for a relief caused by the electric circuit or by any component of the electric circuit, such that the top surface of the final multilayer product is flat (Figures 2-3, paragraph 0028). 
With respect to claim 29, Krebs discloses printing (paragraph 0028). 
With respect to claim 31, Krebs discloses kraft paper impregnated with phenolic resin (paragraph 0027). 
With respect to claim 32, Krebs discloses the first paper layer and the second paper layer comprise kraft paper impregnated with phenolic resin (paragraph 0027). 
Claims 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs, Depres , and further in view of Gumbiowski et al. [DE202014003058, of record, previously cited, relying upon US2015/0296612 as an English language equivalent and to which is cited, “Gumbiowski”]. 
Krebs as modified discloses a wood derived multilayer glued or laminated product. Applicant is referred to paragraph 5 for a detailed discussion Krebs as modified.
With respect to claim 13, Krebs discloses an antenna that is part of an RFID circuit, but it’s unclear if the one or more deposited electric components is contiguously connected to one or more of the conducting elements of deposited conductive ink.  Gumbiowski discloses a wood derived multilayer glued or laminated product having an integrated electric circuit. Gumbiowski discloses one or more of the deposited 
With respect to claim 30, Krebs discloses applying pressure but does not disclose clamping as recited in the claim. Gumbiowski discloses clamping the electric component of the electric circuit onto said conductive elements through the paper layer of the electric circuit (Figure 1; paragraphs 0049-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Krebs by clamping as taught by Gumbiowski in order to ensure a quality connection between the electrical components and to improve the quality of the final product. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs, Depres, and further in view of Manginell et al. [US8736000, of record, previously cited].  
Krebs as modified discloses a wood derived multilayer glued or laminated product. Applicant is referred to paragraph 5 for a detailed discussion Krebs as modified. Krebs discloses conductive ink but does not disclose the ink arranged to comprise two interdigitated finger electrodes to define a capacitive sensor. 
Manginell discloses a method of making a sensor. Manginell discloses the sensor is formed by two interdigitated finger electrodes to define a capacitive sensor (column 2, lines 51-62; column 5, lines 53-65). 
. 
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
Applicant argues Krebs fails to disclose the conductive elements disposed on a first surface of the first paper facing away from a top surface of a multilayer product.  The term “top surface” is dependent upon the perspective.  When Figures 2 and 3 are flipped, or rotated 180°, the perspective changes and the structure disclosed by Krebs satisfies the requirement of the conductive elements being disposed on a surface facing away from the top surface of the product. 
Additionally, Krebs discloses an embodiments (Figures 9 and 10) where conductive elements (18) within (40) on either one of a top side or a bottom side of shelf (120), which suggests one of ordinary skill would be capable of providing conductive elements on either one of top or bottom surfaces of a layer. 
Applicant argues Depres does not disclose a base layer paper with a roughness within the claimed range, and instead would teach away from providing conductive elements onto a paper layer with the claimed surface roughness. 
Krebs discloses providing conductive elements on a kraft paper. One of ordinary skill would appreciate the kraft paper would have a surface roughness, even if Krebs does not disclose a specific surface roughness.  Depres provides evidence of what surface roughness of paper would be known to one of ordinary skill.  Depress also discloses paper with the claimed surface roughness was suitable for use in a laminate that includes conductive elements. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
April 14, 2021